IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-14,815-03


HUEY LATHAM, Relator

v.

 202ND JUDICIAL DISTRICT COURT, Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NO. 83F-206

FROM BOWIE COUNTY



 Per curiam.

O R D E R


	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he filed a motion for DNA testing pursuant to
Article 64 of the Texas Code of Criminal Procedure, that more than a year has passed, and that the
trial judge has yet to rule on his motion.  
	 In these circumstances, additional facts are needed.  The respondent, the judge of the 202nd
District Court of Bowie County, is ordered to file a response with this Court, which may be made
by: having the District Clerk forward documentation showing that action has been taken on the
motion for DNA testing; or by setting out the reasons that no action has been taken on the motion
for DNA testing since it was filed; or stating that Relator has not filed a motion for DNA testing in
Bowie County.  This application for leave to file a writ of mandamus will be held in abeyance until
the respondent has submitted the appropriate response.  Such response shall be submitted within 30
days of the date of this order.

Filed: May 7, 2008
Do not publish